The opinion of the court was delivered by
Cole, J.:
This case arose from the same cause of action as that stated in the case of The Council Grove, Osage City & Ottawa Railway Company against J. J. Lawrence and Martha Lawrence (ante, p. 274), just dismissed by this court. By the record it appears that diming the trial of the cause, it having been suggested to the court that the Council Grove, Osage City & Ottawa Railway Company ‘had ceased to exist, an order was made permitting said cause to proceed as against the Kansas & Colorado Pacific Railway Company, which was claimed to be the successor of the other company, and thereupon the.trial proceeded as against both of said companies, and a verdict was rendered and judgment entered against both.
A motion is filed in this court by the defendants in error to dismiss the petition in error in this case, for the reason that no case made has been served therein. We are of the opinion that the motion must be sustained'. The case ma.de which is attached to the petition in error in this case does not purport to be a part of the record in this ease, but it is certified by the trial court to be the case made in an action wherein J. J. Lawrence and Martha Lawrence were plaintiffs and the Council Grove, Osage City & Ottawa Railway *278Company was defendant. The plaintiff in error in this action in no way appears in any manner nor is its name mentioned in connection with the settlement of the case made which is attached to its petition in error.
There being no record properly before us, the petition in error must be dismissed.
Dennison, J., concurring.
Johnson, P. J., not sitting, having been of counsel.